Title: From Owen Reynolds to Louis Hue Girardin, 10 August 1821
From: Reynolds, Owen
To: Girardin, Louis Hue


             Dear Sir,
            
              
              August 10th 1821
          Having once mentioned to me,  that, you thought, there would be an eligible situation open shortly for a mathematician, in the new university of Virginia.—As, I have devoted the greater part of my time to the study of those abstruse and difficult sciences, the Mathematicks, and have been employed in teaching them in Ireland, for many years, and also, since my arrival in this country with a great degree of success; I presume my qualifications to fill that situation, perhaps, may be as strong as those of any other who will apply. I had always filled the first place in the Mathl correspondence carried on in the Irish diaries, before I left that country, and will send you a specimen of my Mathl talents by enclosing you some of the questions I proposed, and others that I have Answered in the Portico taking from some of the numbers of that work, which, with difficulty I procured.—I have been very industrious in studying, and investigating the intricacies of the higher branches of the Mathematicks, both, in the English and the French languages, such as Fluxions or the Differential calculus, with its applications to Mechanicks, and Astronomy, particularly to the Mecanique Celeste of Laplan, and the Astronomy of Delambre.—Spheries, with its applications to the lunar observations, Nautical Astronomy, construction of Maps; and to the Methods of constructing sun dials to tell the hours of the day on planes situated in any position whatsoever.—Algebra, with its applications to plane geometry, spheries, and the geometry of high curves, conic sections &c.—Geometry, According to the Mode of Analysis used by the Ancients; or according to the synthetical methods used by the Moderns, with a method which is not very generally Known, of solving a geometrical problem, first, algebraically, and from the final equation of the algebraical solution, to draw a geometrical construction; and from thence to demonstrate the problem purely geometrically.—Surveying theoretically and practically—Measuration with its application to Measurements of all Kinds.—I think, Huttons Mathematics with some additions where it is necessary would be a tolerably good course for mathematicks of that Kind.—It may be well to make it known that I have been narrowly acquainted with all the celebrated Mathl works that have been written in the French, as well as the English languages; Also if they think well of appointing me, if the situation be still vacant, that I can procure the most satisfactory testimonials, as to good character, sobriety and industry: and from our best Mathns here a verification of every thing I have stated above to be correct.Dear Sir your forwarding my views on this Occasion will very much oblige your sincere friend and humble ServantOwen Reynold,s